DISSENTING OPINION BY
Senior Judge McCLOSKEY.
I respectfully dissent. Even if one would agree that the right of representation belongs to the union and not the employee, I must still disagree with the majority opinion. Admittedly, the facts of this case are unique.
These facts establish that, during the course of the counseling session/investigative interview with Captain Sorko, Officer Donald Vogel twice requested that Officer Panko, who was also a local union steward, represent him during the session/interview and replace his initial union representative, Officer Paul Lennert. These facts further establish that Officer Lennert, who was a member of the local executive board of the Pennsylvania State Corrections Officers Association (PSCOA), offered to relieve *1071Officer Panko of his duties so that Officer Panko, who was present at SCI-Greens-burg on the day in question and readily available to replace Officer Lennert, could be Officer Vogel’s representative. In other words, the union, through Officer Len-nert, agreed to let Officer Vogel be represented by a union representative of his choice. However, both of Officer Vogel’s requests were denied by Captain Sorko.
In so doing, I believe that Captain Sorko was exercising unfair control over the proceedings. The majority properly concluded that Officer Vogel had the right to union representation at the counseling session/investigative interview with Captain Sorko. However, it was Captain Sorko, a representative of employer, not the union, who was in essence exercising any and all veto power over the choice of union representative. The right to representation, where the adversarial party has the power to choose who will represent the other party, is not a right to representation at all.
Accordingly, I would affirm the decision of the Board, albeit on grounds different from those set forth by the Board.